Citation Nr: 1820277	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-33 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a June 1, 1959, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for the cause of the Veteran's death, should be revised on grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1941 to March 1945 and from July 1946 to June 1949.  He died on June [REDACTED], 1951.  The appellant, [REDACTED], the Veteran's surviving spouse, filed a claim for death benefits in 1951.  A June 1955 rating decision denied entitlement to service connection for the cause of the Veteran's death and pension benefits.  The appellant filed an appeal of the denial of service connection for the cause of the veteran's death.  On June 1, 1959, the Board denied the claim.  The appellant later filed a claim to reopen in 1996.  In July 1999, the RO reopened and granted appellant's claim for service connection for the cause of the Veteran's death, effective from January 19, 1996. 

Thereafter, the appellant filed a motion to revise the June 1, 1959, decision on grounds of CUE.  On November 10, 2011, the Board determined that CUE was not shown.  The appellant has since filed two additional motions to revise the June 1, 1959, Board decision on grounds of CUE: February 19, 2013 (received March 26, 2013) and March 17, 2014 (received April 2, 2014).  As discussed herein, the motions are denied with prejudice to refiling. 


FINDINGS OF FACT

1. On June 1, 1959, the Board denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death.

2. On November 10, 2011, the Board held that the correct facts, statutes, and regulatory provisions, as they were at the time of Board decision on June 1, 1959, were correctly applied in denying service connection for the cause of the Veteran's death.

3. The appellant did not appeal the November 10, 2011, Board decision to the United States Court of Appeals for Veterans Claims (Court), and her January 7, 2014, motion for reconsideration was denied on January 23, 2014. 

4. The February 2013 and March 2014 motions for revision relate to the same issue previously addressed by the Board on November 10, 2011-whether the June 1, 1959, Board decision which denied service connection for the cause of the Veteran's death should be revised on grounds of CUE.


CONCLUSIONS OF LAW

1. The Board's decision on November 10, 2011, was a final decision on a motion to revise on grounds of CUE the June 1, 1959, Board decision which denied service connection for the cause of the Veteran's death.  38 C.F.R. §§ 20.1100, 20.1401(a), 20.1409(c) (2017).

2. The February 2013 and March 2014 motions to revise on grounds of CUE the June 1, 1959, Board decision regarding the denial of service connection for the cause of the Veteran's death, shall be dismissed with prejudice.  38 C.F.R. § 20.1409(c). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant previously filed a motion for revision arguing that the June 1, 1959, Board decision which denied service connection for the cause of the Veteran's death should be revised on grounds of CUE.  On November 10, 2011, the Board denied the motion for revision on grounds of CUE and informed the appellant of her rights of appeal.  The appellant did not appeal the November 10, 2011, decision to the Court, but she did request reconsideration which was denied by the Board on January 23, 2014.  Thus, for purposes of this appeal, the November 10, 2011, Board decision remains final.  See 38 C.F.R. §§ 20.1100, 20.1409(c) (2017).

Since the November 10, 2011, Board decision the appellant has filed additional motions for revision of the June 1, 1959, Board decision based on CUE: February 19, 2013, (received March 26, 2013) and March 17, 2014, (received April 2, 2014, with prior motion for reconsideration dated January 7, 2014, and the Board's denial of reconsideration dated January 23, 2014, included).  The pertinent regulation states:

Once there is a final decision on a motion under this subpart [38 C.F.R. Part 2,Subpart O-Revision of Decisions on Grounds of Clear and Unmistakable Error] relating to a prior Board decision on an issue, that prior Board decision on that issue is no longer subject to revision on the grounds of clear and unmistakable error.  Subsequent motions relating to that prior Board decision on that issue shall be dismissed with prejudice.

38 C.F.R. § 20.1409; see also id. at § 20.1401 ( defining  "issue" as a matter upon which the Board made a final decision other than a decision under subpart O).  In this case, there is already a final decision on a motion to revise relating to a prior Board decision on the issue of whether the June 1, 1959, Board decision which denied service connection for the cause of the Veteran's death should be revised on grounds of CUE.  The appellant's February 2013 and March 2014 motions for revision on grounds of CUE relate to the same issue previously addressed by the Board on November 10, 2011-whether the June 1, 1959, Board decision which denied service connection for the cause of the Veteran's death should be revised on the grounds of CUE.  As a result, the February 2013 and March 2014 motions must be dismissed with prejudice (i.e. the plaintiff is barred from filing another motion for revision on grounds of CUE of the June 1, 1959, Board decision regarding the denial of service connection for the cause of the Veteran's death. 


ORDER

The appellant's motions for revision dated February 19, 2013, (received March 26, 2013), and March 17, 2014, (received April 2, 2014), which sought to revise on grounds of CUE the June 1, 1959, Board decision regarding the denial of service connection for the cause of the Veteran's death, shall be dismissed with prejudice to refiling. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


